UNITED STATES OF AMERICA           *      IN THE

     Plaintiff                     *      UNITED STATES

v.                                 *      DISTRICT COURT

RAMIREZ D. RODRIGUEZ               *      OF MARYLAND

     Defendant                     *      VIOLATION NOS:

                                   *      7281526-7281528

     *    *      *     *      *    *      *    *    *       *   *
                                   LINE

     Please waive the Initial Appearance hearing in the above-

captioned case currently scheduled for April 5, 2019 at 9:30 A.M.



                                   ______________________________
                                   PETER S. O'NEILL
                                   peter@murnaneandoneill.com
                                   #8501010459
                                   Murnane & O'Neill
                                   Suite 200
                                   7425 Baltimore-Annapolis Blvd.
                                   Glen Burnie, Maryland 21061
                                   (410) 761-6800
                                   Attorneys for Defendant
                           CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on March 22, 2019, a copy of the
foregoing Line was sent, via electronic filing using the PACER
System to the United State’s Attorney, Unites States Attorney’s
Office.


                                   ________________________________
                                   PETER S. O'NEILL
